DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on October 21, 2022 is acknowledged.
Claims 11-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 21, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 5 recite “utilize one of a direct current (DC) blocking stimulation capacitor (CDC) terminal and an alternating current (AC) coupling sense capacitor (CSENSE) terminal of the at least one inactive electrode of the implantable lead system as a first Kelvin connection terminal switchably coupled by the switching circuitry to the reference input of the ADC”.  However, it is unclear if the applicant is attempting to claim the inactive electrode is connected to at least one of the blocking/sense capacitor terminals or if the electrode is a block which includes a subunit, the DC/AC capacitor.  
Claims 1 and 5 also recite, “utilize an AC coupling sense capacitor (CSENSE) terminal or a DC blocking stimulation capacitor (CDC) terminal of the second active electrode switchably coupled by the switching circuitry as a second Kelvin connection terminal to the sense input of the diagnostic circuitry”.  Similarly, it is unclear if the applicant is attempting to claim the inactive electrode is connected to at least one of the blocking/sense capacitor terminals or if the electrode is a block which includes a subunit, the DC/AC capacitor.
Claims 2-4 and 6-10 are rejected to for being dependent on claims 1 and 5, respectively, and for failing to remedy the deficiencies of the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baru et al. (US PG Pub 2019/0255333) in view of Wilson (US Pat 5,540,235), Keith (Jim Keith. “Kelvin Connection”. https://www.electroschematics.com/kelvin-connection/, posted at least as of 9/19/2014 per the comment, viewed on 11/3/2022), Armstrong et al. (US PG Pub 2008/0015641).
Regarding claims 1, 3, 5-6, 8, 10, Baru et al. discloses an implantable medical device and method, comprising: a power supply module ([0003], [0059]); a processing unit (abstract, [0066], [0075]); a pulse generator ([0003], [0059]); an implantable lead system including at least one lead having a plurality of electrodes 100 ([0059], [0062]) adapted to stimulate a patient’s tissue responsive to instructions generated by the processing unit in association with the pulse generator ([0066-0067]), the plurality of electrodes including at least one inactive electrode  and at least one active electrode (E.N. intended use limitation, as long as there are at least two electrodes and is capable of being an active and an inactive electrode); diagnostic circuitry ([0031], [0073]); and switching circuitry ([0066-0067]) operative to selectively couple one or more terminals associated with each electrode to the diagnostic circuitry ([0013], [0031-0034]), the switching circuitry including one or more switches for each electrode corresponding to the one or more terminals associated therewith ([0069]), wherein the diagnostic circuitry is configured to perform following acts in conjunction with the switching circuitry and the processing unit: utilize one of a direct current (DC) blocking stimulation capacitor (CDC) terminal ([0004], [0063-0064]) and an alternating current (AC) coupling sense capacitor (CSENSE) terminal of the at least one inactive electrode of the implantable lead system switchably coupled by the switching circuitry as a first connection terminal to the reference input of the diagnostic circuitry for a voltage measurement with respect to a second active electrode of the implantable system ([0003-0004], [0009], [0015-0018], [0031-0034]); utilize an AC coupling sense capacitor (CSENSE) terminal or a DC blocking stimulation capacitor (CDC) terminal ([0004], [0063-0064]) of the second active electrode switchably coupled by the switching circuitry as a second connection terminal to the sense input of the diagnostic circuitry for the voltage measurement ([0003-0004], [0009], [0015-0018], [0031-0034]).  
Baru et al. does not expressly disclose the diagnostic circuitry comprises an analog-to-digital converter (ADC) having a sense input and a reference input; where the one or more terminals associated with each electrode is coupled to the ADC either via the sense input and reference input.  Wilson teaches it is known in the art to determine electrical discharges of an electrode/tissue interface by measuring changes in the voltage of the active electrode relative to an inactive electrode, which is amplified and passed to an analog-to-digital converter that produces a signal corresponding to the voltage difference between the two electrodes (col. 1, lines 42-64).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baru et al. to include the ADC as diagnostic circuitry as taught by Wilson as it is a known method of measuring the electrical activity at the electrode/tissue interface and the combination/substitution of elements of Baru et al. with those of Wilson is merely the combining of prior art elements according to known methods to yield predictable results, and/or the simple substitution of one known element for another to obtain predictable results.
Baru et al. does not expressly disclose the first connection terminal and the second connection terminals are Kelvin connection terminals.  Keith however, teaches the use of a Kelvin connection path (“A Kelvin connection is a means of making electrical potential contact with a current carrying component in such a way that eliminates or greatly reduces the effect of contact resistance (p. 1).  This is especially important when dealing with low millivolt measurements as in shunt resistors where contact resistance is a significant and unknown variable”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baru et al. to include the elements of Keith as a way of providing a voltage measurement while eliminating or greatly reducing the effect of contact resistance.  
Baru et al. does not expressly disclose obtaining the voltage measurement across the first and second connection terminals as a voltage indicative of a charge state accumulated across at least one of a  CDC capacitor coupled to the second active electrode and a double-layer (DL) capacitance (CDL) associated with an electrode/tissue interface (ETI) of the second active electrode.  Armstrong et al. teaches an analogous invention where a voltage measurement associated with the electrode/tissue interface of an active electrode ([0006-0007], [0024-0026], [0038]) is obtained as a voltage measurement across a first and second connection terminal as a voltage indicative of a charge state accumulated across at least one of a CDC capacitor coupled to the second active electrode and a double-layer (DL) capacitance (CDL) associated with an electrode/tissue interface (ETI) of the second active electrode ([0006], [0024-0026], [0038]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baru et al. to include the elements of Armstrong et al. to better allow for the determination of the presence of undesirable charges and balancing those charges for the safety of the patient ([0009-0011]).  Additionally, the combination/substitution of elements of Baru et al. with those of Armstrong et al. is merely the combining of prior art elements according to known methods to yield predictable results, and/or the simple substitution of one known element for another to obtain predictable results; using sensing as  particular terminal in order to determine residual voltage so that it can be countered/removed/discharged.
Regarding claims 2, 7, Baru et al. does not expressly disclose a mode selector operative to configure the switching circuitry to effectuate different combinations of voltage measurement connection paths between the terminals of the electrode and the sense and reference inputs of the ADC of the diagnostic circuitry.  Armstrong et al. teaches the use of a mode selector ([0023-0025]) to effect different combinations of voltage measurement connection paths between the different electrodes ([0026-0027]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baru et al. to include a mode selector as taught by Armstrong et al. in order to enable more functionality of the device with a plurality of electrodes.
Regarding claims 4, 9, Baru et al. discloses active electrodes as cathodic electrodes to provide cathodic stimulation to the patient’s tissue ([0086]) but does not expressly disclose an anode to provide anodic stimulation to the patient’s tissue with respect to a particular therapy application.  Armstrong et al. teaches it is known in the art to provide bipolar stimulation to biological tissue ([0008], [0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Baru et al. to enable anodic stimulation as taught by Armstrong et al. to allow for switching of electrodes to balance charge buildup for the safety of the patient ([0008-0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792